DETAILED ACTION

Examiner’s Note
This office action is in response to applicants’ claims and remarks filed December 2, 2021.  Claims 1-23 are pending.  The non-final office action dated September 2, 2021 failed to address claims 22 and 23 newly added in the amendment filed May 19, 2021. Claims 22 and 23 are fully addressed by this office action and this action, as a result, is made NON-FINAL.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 17-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over applicants’ admitted prior art (applicants’ specification as filed April 25, 2019) in view of Dacey Jr. (US Patent 5,083,355).
Regarding applicants’ claim 1, applicants disclose that it is known in the prior art to produce structural composites comprising two fiber layers in a thermoplastic binder sandwiched between two aluminum layers, the structural components being formed into profiles which are combined into support structures, but do not appear to disclose that it was known to include a hemmed edge as a reinforcing structure. See specification at paragraphs 0079-0088, figure 1 and figure 2.
Dacey Jr. et al. disclose that it was known in the automotive industry to utilize hemming to form a piece of metal that serves as a reinforcing element (col. 1 lines 13-18).  One of ordinary 
	Regarding applicants’ claim 2, applicants depict prior art profiles including openings which are considered to be a cutout where the opening is a slit along the length of a profile.  See the ends of the largest profile of figure 2.
	Regarding applicants’ claims 3 and 6, at least some of the prior art profiles as depicted in figure 2 include u-shaped channels, some including U-shaped channels with closed ends.  Such profiles include multiple surfaces which define a cavity or hollowed portion. The profiles are formed form structural composites having two aluminum layers (figure 2).
Regarding applicants’ claim 4, applicants’ disclose that it was known to heat the structural component after hot-pressing thereby causing the formation of cavities within the fiber layers (paragraph 0084).  
Regarding applicants’ claim 5, the requirement of a punched or formed aluminum sheet is a product-by-process limitation, however given that forming is a broad term, the disclosed profiles would inherently meet the claimed process requirement.  In the present case the aluminum layers must be formed into order to create a profiles as depicted in figure 2.  Regardless of the process by which the aluminum material is shaped to achieve the depicted profile, the structural components are formed, including the aluminum layers (figure 2).
Regarding applicants’ claim 8, applicants do not appear to disclose the thickness of the aluminum layers used in prior art composite structures, however discovery of a workable thickness is within the ordinary level of skill and routine experimentation.  One of ordinary skill in the art at the time of the invention would have found it obvious to try aluminum layers having 
Regarding applicants’ claim 9, applicants disclose that it was known to integrate a connection element into the structural component such that the connection element extends outside the layer structure (figures 1a-1d and paragraph 0080).
Regarding applicants’ claims 10 and 20, applicants disclose that it was known to use an adhesion promoter such as PP or PE (present specification, paragraph 0082).
Regarding applicants’ claim 11, applicants disclose that the porosity of the fiber layers increase during the expansion, but do not appear to disclose the porosity the fiber layers used in prior art composite structures. However discovery of a workable density is within the ordinary level of skill and routine experimentation.  One of ordinary skill in the art at the time of the invention would have found it obvious to try different porosity values in order to discover a range of porosities for which the composites is able to from a suitable structural component.
 Regarding applicants’ claim 12, applicants disclose that it was known to arrange the aluminum and fiber layers in the stacking direction followed by hot pressing in a forming tool (figure 1 and paragraphs 0080-0084).
Regarding applicants’ claim 13, applicants disclose forming of profiles which include cutouts (figure 2).
Regarding applicants’ claim 14, applicants’ disclose that it was known to heat the structural component after hot-pressing thereby causing the formation of cavities within the fiber layers (paragraph 0084). 
Regarding applicants’ claim 15, the requirement of a punched or formed aluminum sheet is a product-by-process limitation, however given that forming is a broad term, the figure 2).
Regarding applicants’ claim 17, applicants’ disclosed that it was known to subject the structural component to re-heating after hot-pressing thereby increasing the thickness of the fiber layer (paragraph 0084).
Regarding applicants’ claim 18, applicants disclose a hot-pressing process and a forming tool as discussed above with respect to claim 12, and further disclose adjustment of the forming tool to the intended shape of the structural component to be produced where the structure is heated after hot processing resulting in the formation of cavities resulting in the fibers layers expanding in thickness until they have assumed the intended shape as preset by the forming tool (paragraphs 0080-0084).
Regarding applicants’ claim 19, applicants’ disclose that it was known to form support structures which have a structure that constitutes a construction element of mechanical engineering or in the building sector, and has sufficient structure to be used as an element in automobile manufacture, rail vehicle construction, ship building, aircraft construction. 
Regarding applicants claims 22 and 23, where hemming is used to provide reinforcement as discussed above with respect to claim 1 including where an opening is present (claim 2), one of ordinary skill in the art at the time of the invention would have found it obvious to apply the hem to exposed edges whether inside an opening or on an outside edge, such as to provide any free sheet edge with a reinforcing structure thereby improving the strength of the overall structure.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over applicants’ admitted art in view of Dacey Jr. (US Patent 5,083,355), as applied to claim 12 above, further in view of Creasy (US Patent 6,399,524).
Regarding applicants’ claim 16, applicants admit that it was known to form a composite structure including fiber reinforced thermoplastic layers, but do not appear to explicitly disclose col. 1 lines 52-62 and col. 2 lines 42-49). One of ordinary skill in the art at the time of the invention would have found it obvious to use the composite material of Creasy as the fiber layers in the prior art structures disclosed by applicants in order to provide the prior art structural components with improved strength and tailorable properties.
	

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over applicants’ admitted art in view of Dacey Jr. (US Patent 5,083,355) and Schriever (US Patent 5,551,994),
Applicants admit that it was known to form a composite structure including fiber reinforced thermoplastic layers as discussed above with respect to claims 12, 13, and 15, but do not appear to explicitly admit the application of a coating.  Schreiver disclose a coating for aluminum substrates which provides corrosion resistance and improved paint adhesion properties.  One of ordinary sill in the art at the time of the invention have found it obvious to apply the coating of Schriever to the aluminum layers known in the prior art to improve the corrosion resistance and printability of the composite panels. 


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest A multi-layer structural component, comprising a layer structure having a plurality of layers arranged on top of one another in a stacking direction, where the layer structure is formed of at least one fiber layer of a fiber material and of a thermoplastic binder, and at least one aluminum layer of aluminum or of an aluminum alloy, wherein at least one aluminum layer of the layer structure has a reinforcing structure where the reinforcing structure is formed as a hemmed edge and wherein a further reinforcing structure is formed a cavity in the aluminum layer that runs between two openings so that a line can be guided through the cavity.  Further there is insufficient motivation such that one of ordinary skill in the art at the time of the invention would have found it obvious to modify applicants admitted prior art structures to conform to the combination of reinforcing structures as set forth in claims 1, 3, and 7.

Response to Arguments
	Applicants’ arguments filed December 2, 2021 have been considered but have not been found to be persuasive.
	Applicants argue that the Examiner has failed to consider Dacey Jr as a whole, where Dacey disclose a configuration with an additional required structure in forming the reinforcing member.  However the rejection of claim 1, as advanced above, does not suggest modification of applicants’ admitted prior art though the use of the hemming apparatus of Dacey Jr.  It is the examiner’s position that it would be within the ordinary level of skill in the art at the time of the Dacey Jr. col. 1 lines 14-22).  For this reason, and for those reasons as advanced in the rejections above, the rejections over applicants’ admitted prior art have been maintained.  Given that the office action dated September 2, 2021 failed to address newly presented claims 22 and 23 this action is made NON-FINAL. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: David (US 5,086,638 who discloses that hemming is a widely used in the automotive industry to provide a reinforcing element (col. 1 lines 14-26) and Adhau (Latest Forming Techniques For BIW, International Journal of Engineering Research & Technology (IJERT) ISSN: 2278-0181, Vol. 2 Issue 5, May - 2013) who disclose that hems are commonly used to reinforce an edge, hide burrs  and rough edges, and improve appearance (section 7.13).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784